Fourth Court of Appeals
                                       San Antonio, Texas
                                            December 18, 2014

                                           No. 04-14-00869-CV

                                               IN RE K.S.L.

                                     Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice

        On December 12, 2014, relator filed a petition for writ of mandamus. The court has
considered relator’s petition and is of the opinion that relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.

           It is so ORDERED on December 18th, 2014.

                                                                    _____________________________
                                                                    Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of December, 2014.



                                                                    _____________________________
                                                                    Keith E. Hottle
                                                                    Clerk of Court




1
 This proceeding arises out of Cause No. 2013CI05201, styled In the Matter of the Marriage of K.S.L. and R.R.L.,
pending in the 408th Judicial District Court, Bexar County, Texas, the Honorable Solomon Casseb III presiding.